Citation Nr: 0820021	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-22 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of a right shoulder injury with traumatic 
arthritis, currently evaluated as 20 percent disabling.  

2.  Entitlement to a compensable evaluation for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In an August 2004 rating decision, the Waco RO increased the 
veteran's disability rating for his right shoulder injury 
from 10 percent to 20 percent, effective from June 12, 2003, 
the date VA received the veteran's increased rating claim.

In May 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Waco RO.  A transcript 
of the hearing is of record.  

In December 2007, this case was remanded for additional 
development.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
limitation of motion to shoulder level, pain, and tenderness.

2.  The service-connected bilateral hearing loss is 
manifested by level I hearing in the right ear and level I 
hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
post-operative residuals of a right shoulder injury with 
traumatic arthritis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5201, 5203 (2007).

2.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidentiary development letters dated in June 2003 and 
January 2008 in which the RO advised the appellant of the 
evidence needed to substantiate his increased rating claims.  
The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  In a March 2006 letter and the 
January 2008 letter, the veteran was further advised as to 
the type of evidence needed to substantiate both the 
disability rating and effective date elements of his claims, 
pursuant to the Court's holding in Dingess, supra.

Although only the June 2003 letter was issued prior to the 
initial adjudication of the veteran's claim in August 2003, 
the Board notes that the veteran's claims were subsequently 
readjudicated by the RO following the issuance of the March 
2006 and January 2008 notice letters in Supplemental 
Statements of the Case from July 2006 and February 2008.  
Thus, the Board finds any error with respect to the 
timeliness of these notices to be harmless.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In the recent decision of Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the Court held that, with respect to 
increased rating claims, 38 U.S.C. § 5103(a) notice must meet 
the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

In this case, the notice letters discussed above satisfied 
elements (1), (2), and (4), but they did not advise the 
veteran of the particular diagnostic codes under which his 
disabilities were rated.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error. VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Although the notice letters did not provide the specific 
diagnostic codes applicable to his disabilities, the record 
reflects that he was advised of these codes in a Statement of 
the Case (SOC) dated in June 2004.  As he received the rating 
criteria, and because the notice letters provided to the 
veteran over the course of the appeal otherwise met the 
requirements of VCAA, the Board finds that the veteran was 
essentially provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
record also reflects that the veteran testified at a personal 
hearing and has otherwise had a meaningful opportunity to 
participate in the development of his claims.  Therefore, the 
Board concludes that the veteran is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders, supra..

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's VA treatment records and private treatment records.  
The RO also arranged for the veteran to undergo VA 
examinations in July 2003, August 2004, and February 2008.  
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to the veteran's claims.  38 
U.S.C.A. §§ 5103 and 5103A.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2007).

The appellant's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

III.  Right Shoulder Disability

The veteran's service-connected post-operative residuals of a 
right shoulder injury with traumatic arthritis have been 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5201, which pertains to limitation of 
motion of the arm.  Normal range of motion for the shoulder 
is defined as follows: forward elevation (flexion) to 180 
degrees; abduction to 180 degrees; internal rotation to 90 
degrees; and external rotation to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate I (2007).

Disability ratings assigned under DC 5201 depend on whether 
the disability is to the veteran's major or minor arm.  If 
the disability affects the major arm, a 20 percent rating is 
assigned if range of motion is limited to shoulder level; a 
30 percent rating is awarded for motion that is limited to 
midway between the side and shoulder level; and a 40 percent 
rating is warranted for motion that is limited to 25 degrees 
from the side.  If a disability of the minor arm is being 
rated, a 20 percent rating is warranted if range of motion is 
limited to shoulder level or to midway between the side and 
shoulder level, and a 30 percent rating is awarded for motion 
limited to 25 degrees from the side.  

The evidence is unclear on whether the veteran's right arm is 
his major arm or his minor arm.  The designation is not of 
crucial importance at this time, however, as the degree of 
disability that has been found in the veteran's right arm is 
assigned the same disability rating regardless of whether the 
arm is determined to be major or minor.  Nevertheless, the 
Board does note that the veteran identified himself as left-
handed in his December 1971 enlistment medical history 
report.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2007).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the evidence most 
closely approximates the criteria for the current 20 percent 
disability rating.  

The July 2003 examination notes anterior flexion to 180 
degrees with mild discomfort, extension to 45 degrees, 
abduction to 120 degrees with mild discomfort, external 
rotation to 90 degrees, and internal rotation to 100 degrees.  
There was mild tenderness in the bicipital groove.  The 
veteran also reported pain.  

The August 2004 VA examination report notes anterior flexion 
to 170 degrees with mild pain, extension to 40 with pain, 
abduction to 110 degrees with moderate pain, external 
rotation to 90 degrees with pain, and internal rotation to 90 
degrees with pain.  Active range of motion did not produce 
weakness, fatigue, or incoordination.  The examiner noted 
that this disability has affected the veteran's occupation in 
that he is unable to do much lifting.  He cannot lift any 
object over 90 degrees in flexion.  The veteran also 
complained of constant pain in the arm.  There was no 
additional limitation with repetitive use or during flare-
ups.  

The February 2008 VA examination report expressly noted that 
the veteran was able to abduct and forward flex his right 
upper extremity to the shoulder level.  This examination 
report reflects external rotation was to 85 degrees with 
impingement signs and pain on abduction, internal rotation to 
90 degrees without pain, forward flexion to 85 degrees with 
positive impingement and pain, and abduction to 90 degrees 
with positive impingement and pain.  There was no instability 
to the shoulder.  There was tenderness over the 
acromioclavicular joints.  The veteran described a constant, 
painful, dull aching sensation in the shoulder.  He noted 
there were on flare-ups and estimated that he missed two days 
of work in the last year due to his shoulder and right upper 
extremity.  He noted his activities of daily living were 
impacted in that it was painful to do any type of overhead 
activities.  

The ranges of motion that were found during these three VA 
examinations do not warrant a rating in excess of 20 percent.  
Of these, the greatest impairment is shown in the February 
2008 VA examination report.  This record, however, still 
reflects that forward flexion was to 85 degrees and abduction 
was to 90 degrees, while motion must be limited to midway 
between the shoulder and the side to potentially warrant a 
higher disability rating.  With respect to the DeLuca 
factors, pain and tenderness were noted.  These, however, 
appear to have already been accounted for in the ranges of 
motion found on examination.  The veteran was also noted to 
be unable to perform activities of daily living that require 
him to lift his arm over his head.  Even the greatest noted 
impairments, however, do not preclude the veteran from 
lifting his arm more than halfway between side and shoulder 
level.  Therefore, even when considering the additional 
functional limitations due to factors such as pain, weakness, 
fatigability, or incoordination, the veteran's shoulder 
disability does not warrant a disability rating in excess of 
its current 20 percent.  

The Board has also considered whether another diagnostic code 
may be used to assign a higher rating for his shoulder 
disability.  Other diagnostic codes applicable to shoulder 
and arm disabilities include DC 5200, which applies to 
ankylosis of the shoulder, and DC 5202, for impairment of the 
humerus.  DC 5200 awards a 30 percent disability rating with 
favorable ankylosis of the major shoulder, abduction to 60 
degrees, and when the veteran can reach the mouth and head.  
A 30 percent rating is warranted under DC 5200 for ankylosis 
of the minor shoulder that is intermediate, between favorable 
and unfavorable.  DC 5202 assigns a 30 percent rating for 
recurrent dislocation of the humerus at the scapulohumeral 
joint on the major arm, with frequent episodes and guarding 
of all arm movements.  For the minor arm, DC 5202 awards a 40 
percent rating when there is fibrous union of the humerus.  

DC 5200 does not apply to the veteran's shoulder disability, 
however, as ankylosis is not demonstrated in any of the 
medical evidence of record.  Nor may an increased rating be 
assigned under DC 5202, as there is no evidence of recurrent 
dislocation.   Specifically, the February 2008 examination 
report noted that the veteran had no ankylosis of the 
glenohumeral articulation and had no evidence of mal- or non-
union of any humeral fracture.
  
While DC 5203, which pertains to impairment of the clavicle 
or scapula, also potentially applies to this claim, its 
evaluation criteria do not allow a compensable rating in 
excess of the 20 percent that the veteran is currently 
assigned.  Therefore, this code need not be considered when 
determining whether an increased rating should be assigned.  

The Board has also considered whether the veteran should 
receive a separate disability rating for neurological 
symptoms of his right shoulder disability.  The veteran has 
reported symptoms such as numbness and tingling in his right 
upper extremity.  The examination reports of record note 
symptoms including decreased strength and diminished tendon 
reflexes.  Grip in the right hand was stated to be less than 
in the left hand.  The July 2003 and August 2004 VA 
examination reports indicated decreased sensation to pinprick 
and vibratory stimulation in the right arm, while the 
February 2008 VA examination report noted that sensation was 
intact.  The results of a February 2008 EMG, which was 
ordered to rule out any cervical pathology that could be 
causing the veteran's symptoms, were normal.  Neither of the 
earlier VA examination reports offers an etiology opinion on 
the cause of the veteran's neurological symptoms, while the 
February 2008 examiner ruled out cervical pathology but was 
unable to localize any pathology of the veteran's neurologic 
symptoms.  

Even assuming, however, that there is a relationship between 
his neurological complaints and his service-connected 
disability, the Board finds that the overall record 
demonstrates manifestations akin to no more than slight, 
incomplete paralysis of the middle radicular group.  
38 C.F.R. § 4.124a, Diagnostic Code 8511 (2007).  As noted, 
the evidence demonstrates subjective complaints of numbness 
and tingling in the right arm, and some objective findings of 
loss of grip strength in the hand, diminished tendon reflexes 
in the right elbow, and loss of sensation in the right arm on 
earlier VA examination.  However, more recent examination 
showed sensation to be intact throughout the upper extremity, 
there has never been evidence of atrophy in any of the 
muscles of the upper extremity, and EMG findings were 
negative.  Therefore, the Board finds that, even if these 
symptoms were found attributable to his service-connected 
disability, the degree of disability more closely 
approximates that of slight, incomplete paralysis of the 
middle radicular group, which warrants a noncompensable 
rating under 38 C.F.R. § 4.124a, Diagnostic Code 8511.  
Therefore, a separate disability rating for such symptoms 
will not be assigned.

In sum, the weight of the credible evidence demonstrates that 
the veteran's right shoulder disability does not warrant a 
rating in excess of 20 percent during any of the time under 
consideration.  See Hart, supra. 

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected right 
shoulder disability, standing alone presents an exceptional 
or unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, there is no evidence that this disability has 
resulted in frequent hospitalizations or marked interference 
with employment, or otherwise showing factors not already 
contemplated by the rating criteria.  Accordingly, the 
regular schedular standards and the assigned 20 percent 
disability rating adequately compensates the veteran for any 
adverse impact caused by his disability.  The Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

IV.  Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. § 4.85; see 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The appellant's service-connected bilateral hearing loss is 
currently rated as zero percent disabling under 38 C.F.R. § 
4.85, DC 6100.  He essentially contends that a higher rating 
is warranted.

Having reviewed the complete record, the Board finds the most 
probative evidence of record to be the reports of 
audiological evaluations conducted in July 2003, August 2004, 
and February 2008.

In this regard, the Board notes that the July 2003 
audiological evaluation revealed a pure tone threshold 
average of 11 in the right ear; and 28 in the left ear.  
Speech recognition was found to be 96 percent in the right 
ear and 100 percent in the left.

These audiometric findings reflect level I auditory acuity in 
the right ear and level I auditory acuity in the left ear.  
See 38 C.F.R. § 4.85, Table VI.  These numeric designations 
in combination correspond to a zero percent rating.  See 38 
C.F.R. 4.85, Table VII, DC 6100.  Thus, the Board finds that 
the level of hearing that has been demonstrated on this 
evaluation is not consistent with a compensable schedular 
evaluation under the regulation.

Similarly, the August 2004 audiological evaluation revealed a 
pure tone threshold average of 18 in the right ear; and 24 in 
the left ear.  Speech recognition was found to be 96 percent 
in the right ear and 96 percent in the left.  These 
audiometric findings also reflect level I auditory acuity in 
the right ear and level I auditory acuity in the left ear, 
which correspond to a zero percent rating under Table VII, DC 
6100.

The February 2008 audiological evaluation revealed a pure 
tone threshold average of 21 in the right ear; and 30 in the 
left ear.  Speech recognition was found to be 100 percent in 
the right ear and 96 percent in the left.  These audiometric 
findings also produce level I auditory acuity in the right 
ear and level I auditory acuity in the left ear, which 
produce a zero percent rating under Table VII, DC 6100.

The provisions of 38 C.F.R. § 4.86(a) (Exceptional patterns 
of hearing impairment) do not apply to the appellant's 
situation as the audiometric results of both of these 
evaluations did not show pure tone thresholds of loss of 55 
decibels or greater in the four relevant frequencies for both 
ears.  The provisions of 38 C.F.R. § 4.86(b) are also not 
applicable as neither ear is shown to manifest 30 decibels or 
less at 1000 Hz, and 70 decibels or more at 2000 Hz.

The Board is sympathetic to the appellant's assertion that 
the results of an audiological evaluation do not accurately 
reflect the difficulties that he experiences as a result of 
his hearing loss.  As discussed above, however, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, supra.  In addition, 38 C.F.R. § 
4.85(a) sets forth the parameters under which an examination 
for hearing impairment for VA purposes must be conducted.  
The regulation requires that the examination be performed by 
a state-licensed audiologist, and it must include both a 
controlled speech test (Maryland CNC) and a pure tone 
audiometry test.

In this case, the regulatory requirements for an examination 
for hearing purposes were met, and mechanical application of 
the rating schedule to the results of those examinations show 
that the appellant's disability warrants no more than a 0 
percent schedular rating.

Furthermore, there are no contrary medical findings of record 
suggesting that the appellant's hearing loss meets the pure 
tone thresholds necessary for a compensable evaluation under 
DC 6100.  Thus, benefit sought on appeal must be denied.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), however the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the veteran's 
service-connected hearing loss disability.  While the veteran 
has reported that his hearing loss causes difficulties at 
work, such as problems hearing people talk at meetings, he is 
still able to continue working full-time, and neither his 
subjective complaints nor the medical evidence of record 
suggest that his disability is so severe as to result in 
marked interference with employment.  There is no other 
evidence of record to show that the veteran's service-
connected disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of a right shoulder injury with 
traumatic arthritis is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


